Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 1 of 11 PageID# 10960




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


  AMAZON.COM, INC. and AMAZON
  DATA SERVICES, INC.,

                 Plaintiffs,

         v.

  WDC HOLDINGS LLC dba NORTHSTAR
  COMMERCIAL PARTNERS; BRIAN                              CASE NO. 1:20-CV-484-LO-TCB
  WATSON; STERLING NCP FF, LLC;
  MANASSAS NCP FF, LLC; NSIPI
  ADMINISTRATIVE MANAGER; NOVA
  WPC LLC; WHITE PEAKS CAPITAL LLC;
  VILLANOVA TRUST; CASEY
  KIRSCHNER; ALLCORE DEVELOPMENT
  LLC; FINBRIT HOLDINGS LLC;
  CHESHIRE VENTURES LLC; CARLETON
  NELSON; JOHN DOES 1-20,

                 Defendants.


    PLAINTIFFS’ NOTICE OF DESIGNATIONS PURSUANT TO JULY 9, 2021 ORDER

         Plaintiffs Amazon.com, Inc. and Amazon Data Services, Inc. hereby respectfully notify the

  Court of the following developments in accordance with the Court’s July 9, 2021 Order directing

  Plaintiffs to identify for in camera review 20 documents covered by challenged entries in the

  privilege log that Defendants WDC Holdings LLC and Brian Watson served in this matter. Dkts.

  286-11 (privilege log); 302 (July 9 order incorporating bench rulings).

         On July 9, 2021, the Court ordered the parties to coordinate on a selection of log entries

  representative of Plaintiffs’ privilege challenges that go beyond the entries that Defendants have
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 2 of 11 PageID# 10961




  already conceded were improperly designated and withheld.1 On July 14, 2021, the parties had a

  telephonic conference during which Defendants offered to waive their privilege claims on all log

  entries dated prior to April 1, 2020 and produce the underlying documents in exchange for

  Plaintiffs’ agreement not to assert this agreed production as a basis for a subject matter waiver of

  the associated privilege claims.

         Defendants’ waiver proposal would obviate the need to litigate contested privilege issues

  on approximately 97% of Defendants’ December 31, 2020 log (the proposed waiver and

  production would reduce the volume of the printed log from approximately 432 pages to

  approximately 14 pages). Accordingly, Plaintiffs accepted this offer in good faith and an effort to

  “decrease, in every way possible, the filing of unnecessary discovery motions” in accordance with

  Local Civil Rule 37(E). However, even Defendants’ latest production offer does not resolve all of

  the longstanding deficiencies in their log, on which Plaintiffs reserve all rights and objections other

  than the right to seek a subject matter waiver based on Defendants’ waiver of the specific, pre-

  April 1, 2020 log entries and claims addressed in the parties’ July 15, 2021 agreement. In accepting

  this production to progress this litigation, Plaintiffs do not concede that the pre-April 1, 2020

  documents on Defendants’ log are subject to valid privilege claims, and respectfully submit that

  Defendants’ current offer to waive privilege claims over 97% of the documents on their log

  confirms the pattern of obstruction and delay that Plaintiffs raised with Defendants earlier this year

  and in their recent motions to the Court.2


  1
    On February 5, 2021, Defendants conceded that at least five documents were improperly
  designated on their privilege log. See Dkts. 286-22, 286-23 (referencing entries 4945, 4981, 4982,
  4985, 4986, which claimed “attorney-client privilege” over communications between Northstar
  personnel and Defendant Casey Kirschner, who is not an attorney and was an Amazon employee
  at the time the emails were sent).
  2
   See Dkts. 286-22 (citing Fed. R. Civ. P. 26(b)(5)); 286-23 (conceding improper designations and
  committing to “re-review”); 284 at 22–25; 296 at 7–9.


                                                    2
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 3 of 11 PageID# 10962




          In accordance with these positions and the Court’s July 9 Order, Plaintiffs provided

  Defendants on July 14 with two lists of log entries. The first list, set forth in Appendix A to this

  Notice, is a list of entries that Plaintiffs identified in good faith as “representative” of their concerns

  with the post-April 1, 2020 privilege claims that Defendants have not abandoned, and continue to

  maintain as privileged over Plaintiffs’ objections. Appendix B to this Notice lists 20 both pre- and

  post-April 1, 2020 entries that Plaintiffs provided to Defendants on July 14 to illustrate and

  preserve Plaintiffs’ objections to Defendants’ privilege claims over documents logged with dates

  both prior to and after April 1, 2020.

          Plaintiffs respectfully submit that the 20 entries identified in Appendix A should be

  produced for in camera review in accordance with the July 9 Order if the Court agrees that

  Defendants’ voluntary production of the pre-April 1, 2020 documents on the log moots the need

  for judicial review of those documents. In the event the Court wishes also to review pre-April 1,

  2020 documents notwithstanding Defendants’ voluntary production, Plaintiffs respectfully suggest

  that the Court review the documents listed in Appendix B.




                                                      3
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 4 of 11 PageID# 10963




                                          APPENDIX A

                         Post-April 1, 2020 Illustrative Log Deficiencies

     No Counsel Identified for Attorney-Client Claims on Communications “With Counsel”

         1. Entry 4037 – Email from John Shillingburg at Northstar to Brian Watson, copying
            Northstar employees Michelle Wright and Scott Jacobs, with the subject line “Re:
            Development Agreements,” dated April 14, 2020 and described in the log as “email
            exchange with counsel re development agreements.”

         2. Entry 5094 – Email from Kristi Fisher at Northstar to third party Jennifer Clampert at
            IMA Corp., Jake Meilach at Northstar and Defendant Brian Watson, copying
            Brownstein attorneys Stanley Garnett and Gregory Brower, with the subject line “RE:
            Injunction bond,” dated May 29, 2020, and described in the log as “Email exchange
            with counsel re bond.”

         3. Entry 5139 – Email from Defendant Brian Watson to Northstar employees Kristi Fisher
            and Chris Wigley, with the subject line “Re: Northstar,” dated May 8, 2020 and
            described in the log as “email exchange with counsel re Manassas and sterling.”

         4. Entry 5141 – Email from Defendant Brian Watson to Northstar employees Kristi Fisher
            Chris Wigley, and Scott Jacobs, with the subject line “Re: Info Needed,” dated May
            11, 2020 and described in the log as “email exchange with counsel re investments.”

         5. Entry 5207 – Email from Kristi Fisher at Northstar to Northstar employee Kimlynn
            Huynh, with the subject line “FW: Sterling NCP FF,” dated April 27, 2020, and
            described in the log as “email exchange with counsel re sterling.”



     Entries Claiming Privilege over Documents Typically Redacted, but Not Usually Withheld
      (e.g., Calendar Invites, Invoices)

         6. Entry 6140 – Email from Kerri P. Assell at Jones & Keller to Defendant Brian Watson
            and Northstar employees, Jaime Jones and Imane Saber, with the subject line “RE:
            Budget accompanying lease documents,” dated August 14, 2020, and described in the
            log as “Email exchange with counsel re VA deals.”

         7. Entry 6194 – Email from Kerri Assell at Jones Keller to Tim Lorman at Northstar, with
            the subject “VA Invoices,” dated April 3, 2020, and described in the log as “Email
            exchange with counsel re VA deals.”




                                                 4
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 5 of 11 PageID# 10964




     Entries for Communications with Third Parties That Would Break Privilege

         8. Entry 5095 – Email from Kristi Fisher at Northstar to Jake Meilach at Northstar and
            Defendant Brian Watson, copying third party Jennifer Clampert at IMA Corp., and
            Brownstein attorneys Stanley Garnett and Gregory Brower, with the subject line “RE:
            bond,” dated May 29, 2020, and described in the log as “Email exchange with counsel
            re bond.”



     Entries Lacking Sufficient Any Details About Which Counsel Provided Advice or What
      Advice is Reflected Therein

         9. Entry 5067 – Email from unknown sender to Northstar employees Jaime Jones and
            Chris Wigley, with the subject line “RE: Phases 1, 3, 4 complete – RE : SEC
            Subpoena,” dated May 21, 2020, and described in the log as “Internal email exchange
            re advice of counsel.”

         10. Entry 5091 – Email from Kristi Fisher at Northstar to Northstar employee Jaime Jones,
             with the subject line “RE: Phase 5 – RE: SEC Subpoena,” dated June 1, 2020, and
             described in the log as “Internal email exchange re advice of counsel.”

         11. Entry 5101 Email from unknown sender to Defendant Brian Watson and Northstar
             employee Chris Wigley, with the subject line “Re: seizure,” dated May 20, 2020, and
             described in the log as “Internal email exchange re advice of counsel.”

         12. Entry 5157 – Email from Kristi Fisher at Northstar to Defendant Brian Watson and
             Northstar employee Chris Wigley, with the subject line “RE: Northstar,” dated May
             11, 2020, and described in the log as “Internal email exchange with counsel re VA
             deals.”

         13. Entry 5167 – Email from unknown sender to Defendant Brian Watson and Northstar
             employee Chris Wigley, with the subject line “RE: Northstar Retainer,” dated April 16,
             2020, and described in the log as “Internal email exchange re advice of counsel.”

         14. Entry 5202 – Email from Chris Wigley at Northstar to Defendant Brian Watson and
             copying Northstar employee Kristi Fisher, with the subject line “RE: VM Full Again,”
             dated July 1, 2020, and described in the log as “Internal email exchange re advice of
             counsel.”

         15. Entry 5222 – Email from Kristi Fisher at Northstar to Defendant Brian Watson and
             Northstar employee Chris Wigley, with the subject line “FW: Northstar,” dated June
             30, 2020, and described in the log as “Internal email exchange re advice of counsel.”

         16. Entry 6132 – Email from Jamie Jones at Northstar to Defendant Brian Watson and
             Northstar employee Kristi Fisher, copying Northstar employee David Gomez, with the
             subject line “RE: Sterling NCP FF Investor Capital Call Spreadsheet,” dated September
             11, 2020, and described in the log as “Internal email exchange with counsel.”


                                                 5
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 6 of 11 PageID# 10965




       17. Entry 6144 – Email from Imane Saber at Northstar to Defendant Brian Watson and
           Jaime Jones at Northstar, with the subject line “Re: Budget accompanying lease
           documents,” dated August 13, 2020, and described in the log as “Internal email
           exchange re advice of counsel.”

       18. Entry 6145 – Email from Imane Saber at Northstar to Defendant Brian Watson and
           Northstar employees Jaime Jones and Miles Langham, copying Northstar employees
           Kristi Fisher, Jonathan Smith, and Scott Gibler, with the subject line “RE: Northstar
           SEC Investigation,” dated July 31, 2020 and described in the log as “Internal email
           exchange re advice of counsel.”

       19. Entry 6149 – Email from Jaime Jones to Defendant Brian Watson, copying Northstar
           employees David Gomez and Kristi Fisher, with the subject line “RE: Manassas,” dated
           August 26, 2020 and described in the log as “Internal email exchange re advice of
           counsel.”

       20. Entry 6153 – Email from Jaime Jones at Northstar to Defendant Brian Watson, with
           the subject line “RE: Budget accompanying lease documents,” dated August 12, 2020,
           and described in the log as “Internal email exchange re advice of counsel.”




                                               6
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 7 of 11 PageID# 10966




                                            APPENDIX B

                            Pre-April 2020 Illustrative Log Deficiencies

     No Counsel Identified for Attorney-Client Privilege Claimed on Communications “With
      Counsel”

         1. Entry 10 – Email from Brian Watson to Kyle Ramstetter and Will Camenson,*3 with
            the subject line “FW: ISI Promote Buyout,” and dated May 31, 2019.

         2. Entry 57 – Email from Jaime Jones to Will Camenson and Kyle Ramstetter,*4 with the
            subject line “RE: New Funds,” and dated September 25, 2019.

         3. Entry 4037 – Email from John Shillingburg at Northstar to Brian Watson, copying
            Northstar employees Michelle Wright and Scott Jacobs, with the subject line “Re:
            Development Agreements,” dated April 14, 2020 and described in the log as “email
            exchange with counsel re development agreements.”

         4. Entry 5139 – Email from Defendant Brian Watson to Northstar employees Kristi Fisher
            and Chris Wigley, with the subject line “Re: Northstar,” dated May 8, 2020 and
            described in the log as “email exchange with counsel re Manassas and sterling.”

         5. Entry 5141 – Email from Defendant Brian Watson to Northstar employees Kristi Fisher
            Chris Wigley, and Scott Jacobs, with the subject line “Re: Info Needed,” dated May
            11, 2020 and described in the log as “email exchange with counsel re investments.”

         6. Entry 5207 – Email from Kristi Fisher at Northstar to Northstar employee Kimlynn
            Huynh, with the subject line “FW: Sterling NCP FF,” dated April 27, 2020, and
            described in the log as “email exchange with counsel re sterling.”


     Entries with Attorney-Client Privilege Claimed but with No Author, Sender, or Recipient
      Listed

         7. Entry 203 – No author, sender, or recipient listed, with the subject line “Legal invoice
            re Sterling,” dated July 25, 2018.



  3
    Entries with an asterisk (*) involve communications among the same non-lawyers copied on
  communications that Defendants produced as non-privileged. E.g., Dkt. 286-31 (WDC0246537).
  4
    To illustrate the concern further, Plaintiffs also identified for Defendants log entries: 133 (from
  Kristi Fisher to Brent Gray and Danny Mulcahy, copying Kyle Ramstetter and Will Camenson)*;
  315 (from Brian Watson to Kyle Ramstetter)*; 573 (from Ramstetter to David Gomez)*; 727 (Kyle
  Ramstetter to himself)*; 1694 (Ramstetter to Danny Mulcahy)*; 5182 (Brian Watson with no
  information about recipients).*


                                                   7
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 8 of 11 PageID# 10967




            8. Entry 652 – No author, sender, or recipient listed, with the subject line “Draft architect
               agreement,” dated April 2, 2019.

            9. Entry 6157 – Email with no author, sender, or recipient listed, with the subject line
               “FW: Follow-UP | NCP Acquisition Fee Issue,” dated February 20, 2020, and described
               as: “Email exchange with counsel re VA deals.5


       Entry That Claims Work Product Over Documents Dated Before This Litigation Began6

            10. Entry 245 – “Legal invoice re VA deals” dated July 23, 2018.



       Entries Claiming Privilege over Documents Typically Redacted, but Not Usually Withheld
        (e.g., Calendar Invites, Invoices)

            11. Entry 759 – Calendar invite re VA Deals with the subject line “IAD175 Review,” from
                Kimlynn Huynh (apparently an administrative assistant at Northstar) to Kyle
                Ramstetter (also at Northstar) and Kerri Assell at Jones & Keller, dated September 23,
                2019.7


       Entries for Communications with Third Parties That Would Break Privilege

            12. Entry 1262 – Email from David Dutton at Dutton Associates, a survey company, to
                Kyle Ramstetter at Northstar, with the subject line “Re: Loudon County Cemetery
                Delineation,” dated January 16, 2018, and described in the log as “email exchange with
                counsel re dulles.”

            13. Entry 2054 – Email from Kyle Ramstetter at Northstar to Johnny Lim at JCL
                Consulting, with the subject line “Fwd: Manassas NCP, LLC,” dated September 2,
                2018, and described in the log as “email exchange with counsel re manassas.”

            14. Entry 5862 – Email from Jaime Jones at Northstar to Patricia Watson, and Northstar
                employees Nick Boshinski, Scott Gibler and Gabe Uhrig and copying David Budrow
                at Budrow Architects, with the subject line “RE: Lexington” and dated March 9, 2018.
                This email also does not include a description in the last column of the log.

            15. Entry 5094 – Email from Kristi Fisher at Northstar to third party Jennifer Clampert at
                IMA Corp., Jake Meilach at Northstar and Defendant Brian Watson, copying

  5
      See also, e.g., Entries 843, 1435, 5069, 6158.
  6
    This entry is representative of all work production claims in the privilege log, since all such
  claims pre-date April 2020.
  7
      See also, e.g., Entries 774, 3297.

                                                       8
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 9 of 11 PageID# 10968




            Brownstein attorneys Stanley Garnett and Gregory Brower, with the subject line “RE:
            Injunction bond,” dated May 29, 2020, and described in the log as “Email exchange
            with counsel re bond.”

     Entries Lacking Any Detail About Which Counsel Provided Advice or What Advice is
      Reflected Therein

         16. Entry 5101 Email from unknown sender to Defendant Brian Watson and Northstar
             employee Chris Wigley, with the subject line “Re: seizure,” dated May 20, 2020, and
             described in the log as “Internal email exchange re advice of counsel.”

         17. Entry 5167 – Email from unknown sender to Defendant Brian Watson and Northstar
             employee Chris Wigley, with the subject line “RE: Northstar Retainer,” dated April 16,
             2020, and described in the log as “Internal email exchange re advice of counsel.”

         18. Entry 5202 – Email from Chris Wigley at Northstar to Defendant Brian Watson and
             copying Northstar employee Kristi Fisher, with the subject line “RE: VM Full Again,”
             dated July 1, 2020, and described in the log as “Internal email exchange re advice of
             counsel.”

         19. Entry 6144 – Email from Imane Saber at Northstar to Defendant Brian Watson and
             Jaime Jones at Northstar, with the subject line “Re: Budget accompanying lease
             documents,” dated August 13, 2020, and described in the log as “Internal email
             exchange re advice of counsel.”

         20. Entry 6145 – Email from Imane Saber at Northstar to Defendant Brian Watson and
             Northstar employees Jaime Jones and Miles Langham, copying Northstar employees
             Kristi Fisher, Jonathan Smith, and Scott Gibler, with the subject line “RE: Northstar
             SEC Investigation,” dated July 31, 2020 and described in the log as “Internal email
             exchange re advice of counsel.”




                                                 9
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 10 of 11 PageID# 10969




  Dated: July 15, 2021   Respectfully submitted,

                                s/ Michael R. Dziuban
                                Elizabeth P. Papez (pro hac vice)
                                Patrick F. Stokes (pro hac vice)
                                Claudia M. Barrett (pro hac vice)
                                Michael R. Dziuban (Va. State Bar No. 89136)
                                GIBSON, DUNN & CRUTCHER LLP
                                1050 Connecticut Avenue, N.W.
                                Washington, D.C. 20036-5306
                                Telephone: (202) 955-8500
                                Facsimile: (202) 467-0539
                                epapez@gibsondunn.com
                                pstokes@gibsondunn.com
                                cbarrett@gibsondunn.com
                                mdziuban@gibsondunn.com

                                Counsel for Plaintiffs Amazon.com, Inc. and Amazon Data
                                Services, Inc.




                                         10
Case 1:20-cv-00484-LO-TCB Document 303 Filed 07/15/21 Page 11 of 11 PageID# 10970




                                     CERTIFICATE OF SERVICE

         I hereby certify that on July 15, 2021, I will electronically file the foregoing with the Clerk

  of Court using the CM/ECF system. I will then send the document and a notification of such filing

  (NEF) to the following parties via U.S. mail to their last-known address and by email, where noted:



  Jamie Hubbard                                      Allcore Development LLC
  Stimson Stancil LaBranche Hubbard                  6870 W 52nd Avenue, Suite 203
  1652 Downing Street                                Arvada, CO 80002
  Denver, CO 80218
  Counsel for Defendants White Peaks Capital         Finbrit Holdings LLC
  LLC and NOVA WPC LLC                               6870 W 52nd Avenue, Suite 203
                                                     Arvada, Colorado 80002
  Villanova Trust
  c/o Christian Kirschner, Trustee                   Casey Kirschner
  3924 Wallace Lane                                  635 N. Alvarado Lane
  Nashville, TN 37215                                Plymouth, MN 55447
                                                     By email: casey.kirschner@gmail.com


                                                s/ Michael R. Dziuban
                                                Michael R. Dziuban (Va. State Bar No. 89136)
                                                GIBSON, DUNN & CRUTCHER LLP
                                                1050 Connecticut Avenue, N.W.
                                                Washington, D.C. 20036-5306
                                                Telephone: (202) 955-8500
                                                Facsimile: (202) 467-0539
                                                mdziuban@gibsondunn.com

                                                Counsel for Plaintiffs Amazon.com, Inc. and
                                                Amazon Data Services, Inc.




                                                   11
